Citation Nr: 0840098	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-39 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently rated 
as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left peroneal nerve paralysis. 

3.  Entitlement to an initial compensable rating for service-
connected fracture, left wrist. 

4.  Entitlement to an initial compensable rating for service-
connected diarrhea with rectal leakage. 

5.  Entitlement to service connection for a cervical spine 
condition. 

6.  Entitlement to service connection for dermatitis, 
nonspecific, claimed as a skin rash. 

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension. 

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frequent urination, claimed as urinary incontinence. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in July 2006 
and October 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

Preliminarily, the Board finds that a discussion of the 
issues on appeal is necessary.  At his August 2008 hearing, 
the veteran presented testimony regarding an earlier 
effective date for the grant of service connection for left 
peroneal nerve paralysis and for entitlement to service 
connection for peripheral neuropathy of the upper 
extremities.  However, as those issues have not yet been 
considered by the RO, they are referred back to the RO for 
appropriate action.

In addition, the Board notes that in response to the October 
2007 rating decision, the veteran submitted a VA Form 9 in 
March 2008.  Because the March 2008 VA Form 9 was a written 
communication from the claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ, 
here the October 2007 rating decision, as well as a desire to 
contest the result, the Board finds that this statement 
qualifies as a timely notice of disagreement (NOD).  
38 C.F.R. § 20.201; see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process).  Thus, the Board finds that the issues 
contained in the October 2007 rating decision have been 
placed in appellate status.

Lastly, the Board notes that although the veteran's January 
2006 NOD, in reference to a July 2005 rating decision, stated 
that it was in regard to "peroneal neuropathy and other 
issues," the veteran's statement only discussed his 
disagreement with the issue of left peroneal nerve paralysis.  
Thus, the RO sent the veteran a letter later that same month 
informing the veteran that the only issue the RO could 
identify was that of entitlement to service connection for 
left peroneal nerve paralysis.  The letter stated that if 
this was incorrect and the veteran wished to appeal different 
issues, he must advise the RO as soon as possible, but no 
later than July 2006.  The veteran did not indicate that he 
wished to appeal any of the other issues adjudicated in the 
July 2005 rating decision, which included entitlement to an 
increased evaluation for internal derangement, left knee, 
with traumatic arthritis, currently rated as 30 percent 
disabling; entitlement to service connection for peripheral 
vascular disease; entitlement to service connection for 
frequent urination; and entitlement to service connection for 
diarrhea and rectal leakage.  Therefore the Board has 
determined that the issues of entitlement to an increased 
evaluation for internal derangement, left knee, with 
traumatic arthritis, currently rated as 30 percent disabling 
and entitlement to service connection for peripheral vascular 
disease are not in appellate status.  The issues of 
entitlement to service connection for frequent urination and 
entitlement to service connection for diarrhea and rectal 
leakage were subsequently readjudicated in the October 2007 
rating decision, the procedural history of which is discussed 
above.

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected left peroneal nerve 
paralysis; entitlement to an initial compensable rating for 
service-connected fracture, left wrist; entitlement to an 
initial compensable rating for service-connected diarrhea 
with rectal leakage. entitlement to service connection for a 
cervical spine condition; entitlement to service connection 
for dermatitis, nonspecific, claimed as a skin rash; whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for tinnitus; 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss; whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for hypertension; and whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for frequent urination, claimed as 
urinary incontinence, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At his August 2008 hearing, prior to the promulgation of 
a decision in the appeal, the veteran testified that he 
wished to withdraw his appeal for the issue of entitlement to 
an increased evaluation for service-connected diabetes 
mellitus, type II, currently rated as 20 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2007).  In this case, the 
veteran testified that he wished to withdraw his appeal for 
entitlement to an increased evaluation for diabetes mellitus, 
type II, currently rated as 20 percent disabling, at his 
August 2008 hearing, and hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




REMAND

Reason for Remand: To issue a statement of the case (SOC). 

The Board notes that the veteran's remaining claims were 
denied in ratings decisions dated in July 2006 and October 
2007.  The record reflected that the veteran filed a notice 
of disagreement (NOD) with the July 2006 rating decision in 
September 2006 and, as noted above, with the October 2007 
rating decision in March 2008.  

When there has been an adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case (SOC).  See 38 C.F.R.  
§ 19.26.  Thus, a remand for issuance of an SOC on the issues 
of entitlement to an initial rating in excess of 10 percent 
for service-connected left peroneal nerve paralysis; 
entitlement to an initial compensable rating for service-
connected fracture, left wrist; entitlement to an initial 
compensable rating for service-connected diarrhea with rectal 
leakage. entitlement to service connection for  a cervical 
spine condition; entitlement to service connection for 
dermatitis, nonspecific, claimed as a skin rash; whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for tinnitus; whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss; whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for hypertension; and whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for frequent urination, claimed as 
urinary incontinence, is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1999).  However, these issues will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issues enumerated 
above in this Remand must be issued.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


